PUGH, J.
Passing to the oral charge that the Post-Press has been publishing matter calculated to obstruct the administration of justice in this case, for the purpose of determining whether a formal charge of contempt should be ordered against that newspaper, I have read all the editorials and reports published in its columns since the trial began. The inquiry could not be extended back of that period, for the contempt of law only reaches and regulates publications made during the trial of a case.
A newspaper is granted immunity from responsibility for fair, accurate and impartial reports of a trial held in open court, and for editorial comments upon the manner of administering justice therein, which are made fairly and in good fa-ith. If the editor criticises the court or any of its officers, attorneys, witnesses or parties, unjustly or intemperately, or, if the reporter publishes a false or unfair report, during the pendency of the case, tending to prejudice the public or the jury, and tending to obstruct the administration of justice in that particular case, they make themselves liable, for contempt.
It is just as pernicious and reprehensible for either the editor or reporter, by such publications, to cast unjust reflections on the conduct of witnesses, parties, counsel, jurors or judges, during the pendency of the trial, or in any other way to unlawfully seek to influence the administration of justice, when such publications are liable to be read by the jurors, as it would be for an individual to write a letter containing such reflections which would be liable to be read by the jurors. These observations are fully supported by the decisions of our Supreme Court in the State v, Myers, 46 Ohio St. 473. Indeed that court goes much farther in the statement of the law.
An editor .or reporter who loves Anglo-Saxon fair play will not, in this way, invade the temple of justice even to promote and hasten^ punishment upon what seems to him to be a great municipal or public wrong, because such conduct is calculated to destroy that benign and humane principle which presumes that the accused are innocent till the proof establishes their guilt; and becausin tends to deprive the accused of his impree scriptible right to be tried by an unprejudiced court and an impartial jury.
In addition to the punishment for contempt, by fine or imprisonment, or both, there are four other remedies for such a transgression of the law by the press.
(1.) Trial may be deferred till the inflamed temper of the public, caused by such publications, disappears.
(2. i When the verdict is adverse to the accused, and is, in whole or in part, the product of such inflammation of the public mind, it may be set aside.
(3.) The ju-y may be locked up and guarded, during the trial, at public expense, to prevent such injurious publications from reaching it.
(4.) The reporter may be excluded from the court room. „
From the necessarily hasty perusal and analysis of the editorials and reports in the Press-Post, published during the time mentioned, I cannot conclude that the editorials transcended the legal limits for editorial comment and criticism. Some are quite pungent, others are picturesque, but they are on the windward side of the law. There are some gneralizations in other editorials that are very censorious in character, but since they are not addressed to this case, they are not the proper subject of inquiry.
I cannot, however, reach this conclusion about the reporter’s work in the issue of the 17th, inst., and especially in the head-lines. They are inflammatory in their character. If they have been read by the jurors, or if they should be read by them, as they may have been, or may be — a thing which the court cannot prevent, they would tend to prevent that calm, deliberate and impartial judgment on their part to which the defendants are entitled.
The abuses of the freedom of the press are not as dangerous as its suppression would be. The press is a necessary, important, and valuable institution in imparting information with respect to the conduct of every department of government — the judiciary as well as the legislative and executive authorities — information to which the people are entitled; but the preservation of the right of persons who are accused of crime to a fair and impartial trial is just as essential and important in our democratic system of government.
While T think the reporter’s work in the issue of the 17th, inst., exceeded the limit of fair and legal reporting, still my judg*181ment is that it is not of such a magnitude that the court should pause in the trial of this case long enough to hear a contempt case based upon it.
What has been said may serve as a warning against the repetition of the encroachment upon the law, and as an admonition that if it is' repeated, the court will be obliged to adopt one or more of the remedies found in the armories of the law.